DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/792,307. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claim 1-8) in the reply filed on 4/19/2021 is acknowledged.

Status of Claims
This action is in reply to the communications filed on 02/17/2020.
Claims 1-8 are currently pending and have been examined.  
Claims 1-19 are pending.
Claims 1-8 are elected.  
Claims 9-19 are withdrawn as drawn to an unelected invention.  Examiner suggests cancellation of claims 9-19.
Claims 1-8 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2019-0149500 filed in Korea on 11/20/2019. It is noted, however, that applicant has not filed an English translation of the certified copy for application KR10-2019-0149500.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2020 and 04/12/2021  have been considered by the examiner. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 5 and 7 contain the trademarks/trade names “Vislon” and “Velcro.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific type of molded plastic into the zipper tape and a hook-and-loop fastener, respectively, and, accordingly, the identification/description is indefinite. See also MPEP 2173.05(u). 
Claim 8 contains the trademark/trade name “Triclimate.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a garment that works in multiple climates and, accordingly, the identification/description is indefinite. See also MPEP 2173.05(u). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method of selling an adjustable garment comprising:
accessing a detachable garment site capable of selling detachable garments;
selecting one of a plurality of vest parts in the accessed detachable garment site;
displaying the selected vest part and selecting a first part to be attached to the vest part;
displaying a first garment part, in which the selected first part is attached to the vest part, and selecting a second part to be attached to the first garment part; and
displaying a second garment part, in which the selected second part is attached to the first garment part, and purchasing or cancelling the second garment part.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the selling of a detachable garment is being performed on a site, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “accessing, selecting, displaying, selecting, displaying, selecting, displaying, purchasing and canceling” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method of selling an adjustable garment comprising:
accessing a detachable garment site capable of selling detachable garments;
selecting one of a plurality of vest parts in the accessed detachable garment site;
displaying the selected vest part and selecting a first part to be attached to the vest part;
displaying a first garment part, in which the selected first part is attached to the vest part, and selecting a second part to be attached to the first garment part; and
displaying a second garment part, in which the selected second part is attached to the first garment part, and purchasing or cancelling the second garment part.

 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. accessing a detachable garment site, displaying the selected vest part, displaying a first garment part, displaying a second garment part) see Symantec, TLI Communications, OIP Techs, buySAFE Inc., DDR Holdings
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
 


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0048262 A1 to Sencion in view of U.S. Patent Application Publication No. 2012/0109777 A1 to Lipsitz.

Regarding Claim 1, Sencion discloses a method of selling an adjustable garment comprising:
selecting one of a plurality of vest parts in the accessed detachable garment site ([0012] user may select from a series [plurality] of interchangeable front and back panels of different cuts and designs that are attachable to each other [figures 1 and 2a-c display the concept, a front panel added to a back panel is interpreted to be a vest]; see also [0010]); 
the selected vest part and selecting a first part to be attached to the vest part ([0054] FIG. 1 and FIGS. 2A-2D, buttons 17 are used to selectively attach the front panel 11, back panel 16 and sleeves 20 [sleeve 20 is the first part that is to be attached to the vest part]);
a first garment part, in which the selected first part is attached to the vest part, and selecting a second part to be attached to the first garment part ([0054] FIG. 1 and FIGS. 2A-2D, buttons 17 are used to selectively attach the front panel 11, back panel 16 and sleeves 20 [sleeve 30 is the second part that is to be attached to the vest part; Examiner notes that Applicant’s specification provides examples of garment parts including a sleeve, a collar, a waist lower part, and a bottom garment, a shape of neckline, a length of the garment]; see also [0050]); and
a second garment part, in which the selected second part is attached to the first garment part ([0047] FIG. 1…blouse 10 [front and back panels (vest) attached to sleeve one and sleeve two (from figure 2c)]).

But does not explicitly disclose accessing a detachable garment site capable of selling detachable garments; displaying the selected vest part; displaying a first garment part, in which the selected first part is attached to the vest part; displaying a second garment part and purchasing or cancelling the second garment part.
accessing a detachable garment site capable of selling detachable garments ([0027] First users are enabled to access the computer system via the network in order to customize products and/or choose a subset of product components offered [sold] via the computer system [customized products are interpreted to be detachable garment]; see also [0015], [0018] and [0023]); displaying the selected vest part ([0113] FIG. 10…Customer can select from any available Base [vest] garment by navigating the available options…User clicks to select a Base [vest] garment, it can appear [display] in a large photographic image rendering (62) worn by a Model on the right side of the screen; see also [0018] and [0020]); displaying a first garment part, in which the selected first part is attached to the vest part ([0114] FIG. 11…Customer can click on any Color (33) to view…when a User selects a Color [first part], the images of the Base [vest] garment on the Model change to that selected Color [displayed base with color is interpreted to be the displayed first garment part]); displaying a second garment part and purchasing or cancelling the second garment part ([0115] FIG. 12 shows a Fabric tab in which the User can select which Fabrics they want…User can add, remove and change the Fabric in each Patch until satisfied with the design. Once the Customer is satisfied with their Fabric appliques, he/she can select the "review" tab (87) or the "proceed to review" button (88); [0116] The review screen (FIG. 13) displays the customized Product (62) in the five images (63) on the right of the screen…consumer to select his/her size (34) and Buy it [purchase] (10)).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Sencion, accessing a detachable garment site capable of selling detachable garments; displaying the selected vest part; displaying a first garment part, in which the selected first part is attached to the vest part; displaying a second garment part and purchasing or cancelling the 

Regarding Claim 2, Sencion and Lipsitz teach the method of claim 1. 
Sencion discloses further comprising: the second garment part and selecting a third part to be attached to the second garment part; and a third garment part, in which the selected third part is attached to the second garment part ([0072] blouse front panel 162 has a fastener system… allowing a user to also select the colors [third part], patterns and/or styles for display [user can select preferred color (third part) on the blouse (second garment part), the color (third part) is attached to the panels that are attached to the second garment part]; see also [0073]).
But does not explicitly disclose displaying the second garment part, displaying a third garment part and purchasing or cancelling the third garment part.
Lipsitz, on the other hand, teaches displaying the second garment part, displaying a third garment part and purchasing or cancelling the third garment part ([0115] FIG. 12 shows a Fabric tab in which the User can select which Fabrics [second part] they want as well as the location of Applique Patches [third part] (54) on his/her custom Base garment [vest part]… Outlines of available Applique Patches [third part] (54) display on the Base garment on the 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Sencion, displaying the second garment part, displaying a third garment part and purchasing or cancelling the third garment part., as taught by Lipsitz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sencion, to include the teachings of Lipsitz, in order to render a purchasable customized product that is realistically displayed to the user (Lipsitz, [0015]).

Regarding Claim 3, Sencion and Lipsitz teach the method of claim 2. 
Sencion discloses wherein the first part or the second part is attached to the vest part using one of a zipper, an open concealed zipper, a nylon zipper, a Vislon zipper, a snap, a magnet, a Velcro, a string, and a button, wherein the third part is attached to the second garment part using one of a zipper, an open concealed zipper, a nylon zipper, a Vislon zipper, a snap, a magnet, a Velcro, a string, and a button ([0054] FIG. 1 and FIGS. 2A-2D, buttons 17 are used to selectively attach the front panel 11, back panel 16 and sleeves 20 [front and back panel make the vest and the second/third part are sleeves they are attached .

Regarding Claim 4, Sencion and Lipsitz teach the method of claim 2. 
Sencion does not explicitly disclose displaying the third garment part and selecting a fourth part to be attached to the third garment part; and displaying a fourth garment part, in which the selected fourth part is attached to the third garment part, and purchasing or cancelling the fourth garment part.
Lipsitz, on the other hand, teaches displaying the third garment part and selecting a fourth part to be attached to the third garment part; and displaying a fourth garment part, in which the selected fourth part is attached to the third garment part, and purchasing or cancelling the fourth garment part ([0115] As Applique Patches are selected and deselected, the price of the custom garment (listed on the bottom left of the screen (51)) rises and falls accordingly. As mentioned above in Product Management (FIG. 4), the software system and database allow each Component Patch to have a different price (49) [multiple patches can be selected or just one patch can be selected, each patch is interpreted to be a different garment part]; [0105] FIG. 7 illustrates how the software and database system renders a Product in the Customizer through the combination and layering of the uploaded image inputs described above… The software and database system also combines the Patch (54) or Accent shapes (55) that the User chooses with a specified Color (56) or Fabric image (41). The result of this combination is a Patch or Accent shape that is filled with the specified Color or Fabric, a Patch layer (60) and Accent layer (61) respectively [figure 7 shows a different option of a base (vest) which is a hoody, the parts a user can select from include drawstring (55) (first ).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Sencion, displaying the third garment part and selecting a fourth part to be attached to the third garment part; and displaying a fourth garment part, in which the selected fourth part is attached to the third garment part, and purchasing or cancelling the fourth garment part, as taught by Lipsitz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sencion, to include the teachings of Lipsitz, in order to render a purchasable customized product that is realistically displayed to the user (Lipsitz, [0015]).

Regarding Claim 5, Sencion and Lipsitz teach the method of claim 4. 
Sencion discloses a part is attached to the garment part using one of a zipper, an open concealed zipper, a nylon zipper, a Vislon zipper, a snap, a magnet, a Velcro, a string, and a button ([0054] FIG. 1 and FIGS. 2A-2D, buttons 17 are used to selectively attach the front .
But does not explicitly disclose wherein the fourth part is attached to the third garment part.
Lipsitz, on the other hand, teaches wherein the fourth part is attached to the third garment part ([0095] "Applique" (ornamental or functional application of pieces of fabric, trim, or other materials that are sewn, stuck, glued, attached, or otherwise fixed onto a larger piece of fabric) apparel field, in which clothing and other items are customized with User selected fabric swatches [patches (fourth part) are attached by being sewn/stuck/glued to the partly customized shirt in figure 12]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Sencion, wherein the fourth part is attached to the third garment part, as taught by Lipsitz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sencion, to include the teachings of Lipsitz, in order to render a purchasable customized product that is realistically displayed to the user (Lipsitz, [0015]).

Regarding Claim 6, Sencion and Lipsitz teach the method of claim 1. 
further comprising: the second garment part and selecting a fourth part to be attached to the second garment part; and a fifth garment part, in which the selected fourth part is attached to the second garment part ([0072] blouse front panel 162 has a fastener system… allowing a user to also select the colors [fourth part], patterns and/or styles for display [user can select preferred color (fourth part) on the blouse (second garment part), the color (fourth part) is attached to the panels that are attached to the second garment part]; see also [0073])).
But does not explicitly disclose displaying the second garment part, displaying a fifth garment part and purchasing or cancelling the fifth garment part.
Lipsitz, on the other hand, teaches Lipsitz, on the other hand, teaches displaying the second garment part, displaying a fifth garment part and purchasing or cancelling the fifth garment part ([0115] FIG. 12 shows a Fabric tab in which the User can select which Fabrics [second part] they want as well as the location of Applique Patches [fourth part] (54) on his/her custom Base garment [vest part]… Outlines of available Applique Patches [fourth part] (54) display on the Base garment on the right side of the screen and when the User clicks on a Patch outline it fills with the selected Fabric (60) [if user selects patch (fourth part) it is displayed on the second garment part which then makes it the fifth garment part; a buy it button is displayed in the bottom right of fig. 12 where a user can buy the configuration that was just created]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Sencion, displaying the second garment part, displaying a fifth garment part and purchasing or cancelling the fifth garment part, as taught by Lipsitz, since the claimed invention is merely a combination of old elements, and in the combination each element 

Regarding Claim 7, Sencion and Lipsitz teach the method of claim 6. 
Sencion discloses wherein the fourth part is attached to the second garment part using one of a zipper, an open concealed zipper, a nylon zipper, a Vislon zipper, a snap, a magnet, a Velcro, a string, and a button ([0054] FIG. 1 and FIGS. 2A-2D, buttons 17 are used to selectively attach the front panel 11, back panel 16 and sleeves 20 [front and back panel make the vest and the fourth part is a sleeve and is attached using buttons]. It is contemplated that other such fastener systems may also be employed [see figure 3a-g for other fastener systems]; see also [0070]).

Regarding Claim 8, Sencion and Lipsitz teach the method of claim 2. 
Sencion discloses wherein the second garment part or the third garment part includes a Triclimate garment or a reversible garment ([0073] styled and reversibly colored short sleeves attachable to shoulder seams of the front panel and back panel [reversible sleeves are reversible garments that are attached to the garment parts]).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pond et al. (U.S. Publication No. 2014/0053315 A1) discloses electronically customizing clothing and displaying visual images. 
Schultz et al. (U.S. Publication No. 2020/0048825 A1) discloses customizing pants on a website. 
Koh (U.S. Publication No. 2020/0375293 A1) discloses selecting a garment and customizing it with different attachable parts.
Harvill et al. (U.S. Publication No. 2010/0036753 A1) discloses a customizable shoe and adding components onto the shoe based on user selection.
Choche et al. (U.S. Publication No. 2020/0402126 A1) discloses selecting a garment and customizing it to fit the user.
Faribault et al. (U.S. Publication No. 2011/0078055 A1) discloses selecting clothing and a user selecting different components such as a collar, sleeves and cuffs to customize the clothing.
Plant et al. (U.S. Publication No. 2019/0380397 A1) discloses a hoodie that is customized for a gamer with different garment parts attached.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNABELLE J LINCOLN/Examiner, Art Unit 4167                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625